Citation Nr: 1338268	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  11-26 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 10 percent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran had active service from January 1966 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for PTSD and assigned an initial rating of 10 percent.  The Veteran appealed the initial rating assigned in that decision.

In the Veteran's substantive appeal, he requested a hearing by live videoconference.  A hearing was set for July 25, 2012.  The Veteran did not appear for the hearing and good cause has not been presented for not appearing.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2013).


FINDING OF FACT

The Veteran's service-connected PTSD has manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

The appeal for a higher initial disability rating for the service-connected PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service treatment records are of record.  VA provided the Veteran with a medical examination in April 2011.  The April 2011 VA examination report reflects that the examiner reviewed the Veteran's claim file, recorded his current complaints, conducted an appropriate examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board notes that at his Decision Review Officer hearing, the Veteran expressed concern regarding the adequacy of his VA examination.  The Veteran stated that while the examination might have been adequate for PTSD it did not address the issues of the Veteran's claim for mental health condition, not otherwise specified, to include depression and anxiety.  The Board finds that the Veteran's claim for initial disability rating for PTSD in excess of 10 percent is the only claim properly before the Board because the claim for service connection for a mental health disability to include depression and/or anxiety was denied by rating decision dated October 27, 2011 and was not appealed.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the VA examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Pursuant to 38 C.F.R. § 3.103(c)(2) (2013) a Decision Review Officer (DRO) who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the DRO hearing, the Veteran was assisted by an accredited representative from the Veterans of Foreign Wars.  The representative and the DRO asked questions to identifying whether the Veteran had symptoms meeting the criteria for a higher rating.  They also asked questions to draw out the current state of the Veteran's disability, such as his treatment history, and day-to-day functioning.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claim for an increased initial rating.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013) such that the Board may adjudicate the claim based on the current record..

Analysis 

The Veteran contends that his service-connected PTSD is more disabling than currently rated. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that every case show all symptoms specified by the Schedule, but rather require findings sufficient to identify the disease, the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.   

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013), which provides:

A 10 percent is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2013).

One factor to be considered is the global assessment of functioning (GAF) score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

While the Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency is a legal concept and threshold factor in determining whether lay or medical evidence may be considered.  In other words, competency addresses whether the evidence is admissible as distinguished from credibility and weight, which is a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (2013); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2013).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has thoroughly reviewed all the lay and medical evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

VA treatment records from April 2011 noted that the Veteran was awake, alert, and oriented to time, place, person, and objects.  The treatment record also reported that the Veteran had no significant motor-sensory loses.  The treatment record noted that the Veteran had possible PTSD and he was referred to the mental health clinic.  A subsequent VA treatment record from April 2011 indicated that the Veteran had a positive score of 4/4 on a routine screen for PTSD.  In regards to his traumatic event, the Veteran reported that he had nightmares, tried not to think about it when he did not want to, avoided situations that reminded him about it, was constantly on guard, watchful, or easily startled, and felt numb or detached from others, activities, or his surroundings.  The Veteran also indicated that he felt hopeless about the present or future but had not thought about taking his own life.  

The Veteran was provided with VA examination in April 2011.  The examination report noted that the Veteran had not received outpatient or hospital care for a mental disorder.  The examination report also noted that the Veteran had been married twice.  His first marriage lasted approximately 8 years and resulted in one son.  The Veteran was currently married to his second wife, and that they had one son.  The report noted that Veteran stated that he socialized with friends and family and engaged in activities with his son.  The examiner noted that the Veteran had no history of suicide attempts, violence, or substance use or problematic effects from alcohol.  The examiner noted that the Veteran was doing fairly well psychosocially.

On mental status examination, the Veteran's appearance was clean, and he was appropriately dressed.  His mood was good and he was cooperative, friendly, relaxed, and attentive towards the examiner.  The examiner noted that the Veteran's speech was spontaneous, clear, and coherent.  He was oriented to person, time, and place.  His thought process and content was unremarkable and he did not display delusions.  In terms of judgment and insight, he understood the outcome of his behavior and knew he had a problem.  The Veteran reported sleep impairment and noted that he got approximately six hours of sleep a night and was functional but did not feel rested.  There was no evidence of hallucinations or inappropriate behaviors including obsessive/ritualistic behaviors.  The Veteran did not have panic attacks or homicidal or suicidal thoughts.  His impulse control was good.  There were no episodes of violence, inappropriate behavior, obsessive/ritualistic behavior and he was able to maintain minimum personal hygiene.  There was no impairment of activities of daily living.  The Veteran's memory was intact and normal.  

The examination report indicated that the Veteran had persistent recollection of his stressor event in the form of acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to cues that symbolized or resembled an aspect of the event, avoidance of trauma-related stimuli, inability to recall important aspects of the trauma, feelings of detachment or estrangement from others, restricted range of affect, difficulty sleeping, irritability or outbursts of anger, hypervigilance, and exaggerated startle response .  The examiner noted that the Veteran's most troublesome symptom was his sleep disturbances.  The examiner determined that the Veteran met the criteria for PTSD but that his symptomology was in the mild range.  

The examiner noted that the Veteran had been employed by a contract delivery service for about 2 years and that he worked approximately 14 hours per week.  The examiner also noted that the Veteran's usual occupation was as a truck driver and that he had worked as a truck driver for 15 years.  The examiner opined that the Veteran had some decrease in work efficiency and some decrease in recreational activities.  The examiner noted that the Veteran was employed part time and opined that the Veteran's PTSD symptoms had caused some decrease in his work efficiency.  The examiner opined that the Veteran did not have total occupational and social impairment, nor did he have reduced reliability and productivity due to PTSD symptoms.  The examiner found that the Veteran was generally able to function satisfactorily regarding routine behavior, self-care, and conversation.  The examiner stated that the Veteran's PTSD signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks occurs during periods of significant stress.  The examination reported noted a GAF score of 62.  

During an August 2011 Decision Review Officer hearing, the Veteran testified that other than his VA evaluation, he had not been seen or treated for PTSD.  The Veteran testified that he took Aspirin and Tylenol to help him sleep better.  The Veteran also testified that in the 40 years post-service he has had approximately 20 jobs, which lasted several months to several years.  He also testified that he had been married twice and that he had been married to his current wife for approximately 17 years.  The Veteran stated that he had a close-knit circle of friends that he preferred to be around and that he preferred hobbies that allowed him to get his mind off things and be alone.  

A December 2011 VA mental health consultation record noted that the Veteran was encouraged by his primary care physician to seek mental health treatment for his service-connected PTSD.  The Veteran again reported that he had a good relationship with his son from his first marriage.  The Veteran also reported that he was now married for a second time and that he had one son from that marriage.  The Veteran reported that his wife was aware of his military experiences and was supportive and understanding.  The Veteran reported that he had a good relationship with his son from his second marriage and that he was very involved in his son's extracurricular activities.  The Veteran reported that when he initially returned from Vietnam he thought he was invincible and was set off easily.  He reported that his anger and irritability was the cause of failed relationships.  The Veteran reported that over the years he felt more emotional about what he experienced in Vietnam.  The Veteran reported that his wife also noted that recently he had become more emotional and bothered by thoughts of Vietnam and war in general.  The consultation note indicated that the Veteran did not have a history of suicidal acts or self-harm.  The social worker conducted a brief suicide risk assessment.  The social worker noted that the Veteran did not feel hopeless about the present or future, was not presently experiencing a moderate to severe level of stress, and within the last week had not had suicidal thoughts or abused drugs or alcohol.  The social worker found that the Veteran was not at high risk for suicide.  

As noted above, the Veteran is currently assigned a 10 percent evaluation for his PTSD.  A 10 percent is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  In consideration of the evidence of record, the Board finds that the Veteran's disability does not warrant an initial rating in excess of 10 percent.  

Although not determinative, the Veteran's GAF score of 62 suggests some mild symptoms or some difficulty in social, occupational, or school functioning, but also indicates that he is generally functioning pretty well and has some meaningful interpersonal relationships.  The evidence reflects that Veteran's PTSD has manifested by symptoms including exaggerated responses, nightmares, sleep impairment, recurrent and intrusive recollections, hypervigilance, and an exaggerated startle response.  However, the Veteran was consistently fully oriented, and his affect, speech, memory, and behavior were consistently appropriate and normal.  Additionally, the Veteran denied having experienced panic attacks or homicidal or suicidal thoughts.  The Veteran has not had any treatment for his PTSD at any point.

In regards to social functioning, the evidence shows that the Veteran maintains good social relationships with his current wife as well as his two sons.  The Board notes that at his DRO hearing the Veteran testified that he had a close-knit social circle of both friends and relatives.  While the Veteran stated that he preferred hobbies that allow him to have alone time, the Board notes that he reported at his April 2011 VA examination and his December 2011 mental health consultation that he was very involved with his younger son's extracurricular activities.  In regards to occupational functioning, the Board notes that the April 2011 examination report indicated that the Veteran was doing fairly well psychosocially, but indicated that the Veteran had some decrease in work efficiency and recreational activities.  Specifically, the VA psychiatrist noted that the Veteran worked only part-time and concluded that the Veteran's PTSD symptoms have caused some decrease in work efficiency.  However, the Board notes that the Veteran worked as a truck driver for approximately 15 years and that he has not asserted that his current employment status was due to his PTSD symptoms.  

The Board acknowledges the Veteran's belief that his PTSD is more severe than currently rated.  The Veteran is competent to report matters which he experiences first-hand, such sleep disturbances, anger, irritability, and hypervigilance.  38 C.F.R. § 3.159 (2013); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the evidence of record has not shown that the Veteran has had any specialized medical training or expertise.  Accordingly, the Veteran is not competent to provide an opinion of a medical matter, such as whether his PTSD symptoms satisfy a specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating that "a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, the Veteran's assertions cannot constitute competent medical evidence that his PTSD warrants a specific rating.  The Board finds that the VA examination report is highly probative as to the current nature and severity of the Veteran's PTSD.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The examination report addressed the Veteran's complaints of symptoms such as irritability, hypervigilance, and sleep impairment.  The report was based on a psychological examination and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled medical professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds that a preponderance of the evidence is against the claim for an initial rating in excess of 10 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's PTSD.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  During the appeal period, the Veteran's PTSD was manifested by exaggerated responses, nightmares, sleep impairment, recurrent and intrusive recollections, hypervigilance, and an exaggerated startle response.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are contemplated by a 10 percent disability rating.  A rating in excess of 10 percent is provided for increased severity of PTSD, but the medical evidence demonstrates that the Veteran's PTSD is not more severe than contemplated by the 10 percent rating.  The criteria for the 10 percent disability rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology. Accordingly, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is employed and has not asserted that his is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities..  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.







ORDER

Entitlement to an initial rating in excess of 10 percent for PTSD is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


